Citation Nr: 0830842	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-37 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for residuals of prostate cancer, also claimed as 
urinary incontinence and severe groin pain.  

2.  Entitlement to a compensable disability rating for 
erectile dysfunction, also claimed as impotence, loss of use 
of sex organ.  

3.  Entitlement to service connection for kidney cysts.  

4.  Entitlement to service connection for a skin disorder, 
possibly chloracne, to include as a result of exposure to 
herbicides.

5.  Entitlement to service connection for depression claimed 
as anxiety, insomnia, and neuropsychiatric condition to 
include as secondary to service-connected prostate disorder.  

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1971.  His service personnel records show that he 
had service in the Republic of Vietnam from September 1968 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran indicated on his 
December 2006 VA Form 9 that he wished to testify at a BVA 
hearing.  In June 2007 correspondence, he withdrew the 
hearing request

The issues of entitlement to service connection for kidney 
cysts and depression claimed as anxiety, insomnia, and 
neuropsychiatric condition to include as secondary to 
service-connected prostate disorder and entitlement to a TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's prostate disorder is productive of no more 
than a daytime voiding interval between one and two hours, 
or, awakening to void three to four times per night, and 
there is no evidence of urinary retention requiring 
intermittent or continuous catherization.

2.  The veteran's erectile dysfunction is currently 
manifested by loss of erectile ability without any evidence 
of penis deformity.

3.  There is no evidence of a skin disorder in service, or 
within one year after service, and no competent medical 
evidence linking the veteran's current skin disorder with his 
period of service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for residuals of prostate cancer, also claimed as 
urinary incontinence and severe groin pain are not met.  38 
U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.105(e), 3.344, 4.97, 4.115b Diagnostic Code 7528 
(2007).

2.  The criteria for a compensable schedular rating for 
erectile dysfunction, also claimed as impotence, loss of use 
of sex organ have not been met.  U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.115b, Diagnostic Code 7599-7522 (2007).

3.  Service connection for a skin disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he suffers 
from kidney cysts, a skin disorder, and a psychiatric 
disorder as a result of his service with the United States 
Army from September 1966 to September 1971.  Specifically, 
the veteran contends that his kidney cysts and psychiatric 
disorder are secondary to his service-connected prostate 
disorder.  With regard to the claim for a skin disorder, the 
veteran claims that his skin disorder may be chloracne which 
is a presumptive disease, given the veteran's presumed 
exposure to herbicides in Vietnam.  Also, the veteran 
contends that his service-connected prostate disorder and 
erectile dysfunction are more disabling than currently 
evaluated.  Finally, the veteran contends that he is unable 
to work due to his service-connected disorders.    

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, certain chronic diseases may be presumed to have 
been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more 
than one year after discharge may still be service connected 
if all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. § 1116(f).  Furthermore, VA 
regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; 
multiple myeloma; Non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Chronic leukocytic 
leukemia was added to this list of presumptive diseases in 
October 2003.  68 Fed. Reg. 59540 (Oct. 16, 2003).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

If a disability is determined to be service connected it will 
be assigned a disability rating.  Disability evaluations are 
determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

	1.  Prostate Disorder

The veteran was originally granted service connection for 
prostate cancer based on his presumed exposure to herbicides 
by rating decision dated in April 2002 and was assigned a 
disability rating of 100 percent.  This rating decision 
informed the veteran that an evaluation of 100 percent is 
assigned during active malignancy or antineoplastic therapy 
and that six months following completion of treatment, 
residual disability would be determined by findings from a VA 
examination conducted at that time.  A June 2003 rating 
decision continued the 100 percent rating previously 
assigned.  The veteran was scheduled for a VA examination in 
December 2003 but failed to report.  A February 2004 rating 
decision informed the veteran of a proposed reduction from 
100 percent to 0 percent for prostate cancer residuals and an 
August 2004 rating decision formally decreased the veteran's 
disability rating for his prostate disorder from 100 percent 
to 0 percent.  

In June 2006, the veteran was afforded another VA examination 
to determine the current severity of his prostate disorder.  
Relying on the June 2006 VA examination, the RO issued a 
rating decision in June 2006 increasing the veteran's 
disability rating from 0 percent to 20 percent.

The veteran's prostate disorder is currently rated as 20 
percent disabling pursuant to 38 C.F.R. § 4.115b, Diagnostic 
Code (DC) 7528.  DC 7528 provides that following the 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence of the metastasis, rate on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.   

Renal dysfunction requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 80mg%; 
or, creatinine more than 8 mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular warrants a 100 percent evaluation.  Renal 
dysfunction with persistent edema and albuminuria with BUN 40 
to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion warrants an 80 percent 
evaluation.  Renal dysfunction with constant albuminuria with 
some edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under DC 7101 
warrants a 60 percent evaluation.  Renal dysfunction with 
albumin constant or recurring with hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under DC 7101 
warrants a 30 percent evaluation.  Renal dysfunction with 
albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under DC 7101 warrants a 
noncompensable evaluation. 38 C.F.R. § 4.115a.

Voiding dysfunction may be rated as urine leakage, frequency, 
or obstructed voiding. Where there is continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times a day, a 60 percent evaluation is 
warranted.  A 40 percent rating is warranted where the 
disorder requires the wearing of absorbent materials which 
must be changed 2 to 4 times a day.  A 20 percent evaluation 
is warranted where the disorder requires the wearing of 
absorbent materials that must be changed less than 2 times 
per day.  38 C.F.R. § 4.115a.

For a rating based on urinary frequency, a 40 percent 
evaluation is warranted when there is a daytime voiding 
interval less than one hour, or awakening to void five or
more times per night.  A 20 percent evaluation is warranted 
when there is a daytime voiding interval between one and 
three hours, or, awakening to void three to four times per 
night.  A 10 percent evaluation is warranted for a daytime 
voiding interval  between two and three hours, or; awakening 
to void two times per night.  38 C.F.R. § 4.115a.

For a rating based on obstructed voiding, a 30 percent 
evaluation is warranted for urinary retention requiring 
intermittent or continuous catheterization.  A 10 percent 
evaluation is warranted for marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: (1) post void 
residuals greater than 150 cc.; (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc/sec); (3) 
recurrent urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic dilatation every 2 
to 3 months.  A noncompensable evaluation is warranted for 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year.  38 C.F.R. § 
4.115a.

DC 7527 is also potentially for application and provides that 
prostate gland injuries, infections, hypertrophy, 
postoperative residuals are rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, DC 7527.  Recurrent symptomatic urinary tract 
infection requiring drainage/frequent hospitalization 
(greater than 2 times per year), and/or requiring continuous 
intensive management warrants a 30 percent evaluation.  
Urinary tract infection requiring long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management warrants a 10 percent evaluation.  38 
C.F.R. § 4.115a.

Evidence relevant to the current severity of the veteran's 
prostate disorder includes a June 2006 VA examination.  The 
veteran reported a history of adenocarcinoma of the prostate 
since 2001.  He reportedly did not want to go through with 
surgery so he had brachytherapy and seed implant with good 
recovery.  The veteran reportedly had a computed tomography 
(CT) scan of the pelvis and abdomen completed a year earlier 
which was negative for any metastasis disease.  

The veteran complained of erectile dysfunction, urinary 
frequency, and burning pain.  His main complaint was 
lethargy, generalized weakness, anorexia, and a 10-pound 
weight loss.  The veteran reported that he urinated at least 
10 times during the day (practically every hour and a half) 
and he also stated that he keeps a cup next to him while 
driving.  He also reported urinating three to four times at 
night.  Upon urination the veteran has some hesitancy.  His 
stream is weak and occasionally he experiences burning pain 
and groin pain.  He denied using any pads or diapers.  

The veteran reported a history of circumcision as a child and 
denied any surgery of the urinary tract except for the 
prostate biopsy and seed implant.  He reported a cyst on his 
kidney but denied any bladder or kidney stones.  He denied 
any hospitalization or urinary tract disease.  The examiner 
remarked that there was no data to support nephritis.  The 
veteran denied needing catherization, dilation, or other 
drainage procedures.  He was not on any specific diet 
therapy.  The veteran stated that he underwent cystoscopy at 
a private hospital and was told that it was normal.  The 
veteran reported that because of the frequency of urination 
he cannot concentrate on any work.  

Regarding the male loss of use, the veteran reported that he 
had been impotent for the past three years.  He claims that 
he does not achieve erection at all.  He has tried Viagra and 
other similar medications which have not been helpful.  He 
has not been able to achieve vaginal penetration and denied 
any effective sex within the past three years.  He has not 
tried any local injection in the penile shaft or any pump.  

Physical examination was normal and revealed a small and soft 
prostate.  The examiner noted that May 2006 laboratory tests 
revealed prostate-specific antigen (PSA) of 0.10, normal 
electrolytes, blood urea nitrogen (BUN) of 21, creatinine of 
1.1, and normal urinalysis.  In January the veteran's 
hemoglobin was 15.3 per gram, hematocrit was 43.4% and white 
blood cell (WBC) count was 7700.  Hepatitis C antibody was 
negative.  A CT scan of the abdomen and pelvis showed focal 
hypodensity in lower pole, left kidney stable, which was 
reportedly more consistent with a cyst.  There was no 
evidence of metastasis or bone lesions.  A previous CT scan 
in 2005 was also negative and chest X-ray was normal.  The 
impression was adenocarcinoma of the prostate, Gleason score 
of 6 and status post brachytherapy and seed implant in 2001 
as well as residuals of erectile dysfunction, polyuria, 
hesitancy, weak stream, and occasional dysuria.  

Also of record are VA outpatient treatment reports dated from 
August 2001 through March 2006, including a March 2002 VA 
examination report performed a month after the veteran's 
February 2002 seed implant.  These records show treatment 
for, among other maladies, the veteran's prostate disorder.
  
Given the above evidence, the Board finds that voiding 
dysfunction, in particular urinary frequency, is the most 
predominant aspect the veteran's residual disability; 
however, a disability rating greater than 20 percent is not 
warranted.  During the June 2006 examination the veteran 
denied wearing absorbent materials such as pads or diapers 
thus a 40 percent rating for voiding dysfunction requiring 
the wearing of absorbent materials is not warranted.  The 
veteran also denied the need for catherization, dilatation, 
or other drainage procedures.  Thus, a 30 percent rating for 
obstructed voiding is not warranted as there is no evidence 
of urinary retention requiring intermittent or continuous 
catheterization.  Also, as above, the veteran reported 
awakening three to four times per night to void, thus a 40 
percent evaluation for urinary frequency is not warranted as 
there is no evidence of awakening to void five or more times 
per night.  Finally, there is no evidence of renal 
dysfunction with albumin constant or recurring with hyaline 
and granular casts or red blood cells; or, transient or 
slight edema or hypertension at least 10 percent disabling 
under DC 7101 which would warrant a 30 percent evaluation for 
renal dysfunction.

In deciding the claim, the Board has also considered whether 
the veteran is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period, but finds no evidence for a staged rating in this 
case.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the prostate, consideration of other diagnostic 
codes for evaluating the disability does not appear 
appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by 
analogy, where the rating schedule does not provide a 
specific diagnostic code to rate the disability).  See Butts 
v. Brown, 5 Vet. App. 532 (1993).  The VA examinations, as 
whole, provide evidence against an evaluation beyond 20 
percent. 

	2.  Erectile Dysfunction

The veteran's erectile dysfunction disorder is currently 
rated as noncompensably disabling under 38 C.F.R. § 4.115b, 
DC 7599-7522.  DC 7599 indicates the disability is not listed 
in the Schedule for Rating Disabilities and it has been rated 
by analogy under a closely related disease or injury. 38 
C.F.R. §§ 4.20, 4.27.  In the present case, the erectile 
dysfunction was rated by analogy as penis, deformity, with 
loss of erectile power, evaluated under DC 7522.  Under 
Diagnostic Code 7522, a 20 percent rating is assigned when 
there is evidence of deformity of the penis with loss of 
erectile power.  In every instance where the schedule does 
not provide a zero percent evaluation for a Diagnostic Code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31.

There is no schedular rating for loss of erectile power 
alone.  In other words, loss of erectile power without penis 
deformity does not warrant a compensable rating (aside from 
the special monthly compensation, which has already been 
granted in this case). 38 C.F.R. § 4.115(b), DC 7522.
 
As above, the veteran was afforded a VA genitourinary 
examination in June 2006.  Regarding the male loss of use, 
the veteran reported that he had been impotent for the past 
three years.  He claims that he does not achieve erection at 
all.  He has tried Viagra and other similar medications which 
have not been helpful.  He has not been able to achieve 
vaginal penetration and denied any effective sex within the 
past three years.  He has not tried any local injection in 
the penile shaft or any pump.  
 
Given the above evidence, the Board finds that the criteria 
for a schedular 20 percent rating under DC 7522 is not 
warranted as there is no evidence of deformity of the penis.  
The Board has also considered whether the veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period, but finds no evidence 
for a staged rating in this case.  Hart, 21 Vet. App. at 505.  
Furthermore, a compensable disability rating under DCs 7520, 
7521, 7523, or 7524 is not warranted as the veteran has not 
had any of his penis or testes removed and there is no 
evidence of deformity.  Special monthly compensation may be 
assigned for erectile dysfunction alone on the theory that it 
is analogous to the loss of a creative organ and the RO has 
already assigned special monthly compensation.  
	
        3.  Skin Condition

The veteran's service medical records are negative for a skin 
disorder in service.  Examinations dated in September 1965, 
June 1966, August 1966, April 1968, and August 1969 show 
normal skin.  Also, during an August 1968 "Report of Medical 
History" the veteran denied "skin diseases."    

The earliest evidence of a skin disorder is a VA outpatient 
treatment record dated in January 2005.  This report shows a 
history of rash, resolved previously with Ketoconodole, an 
anti-fungal cream.  There is no evidence of diagnosis of 
chloracne.  

The Board finds that the preponderance of the evidence is 
against service connection for a skin disorder on a 
presumptive basis.  Though the veteran served in the Republic 
of Vietnam during the Vietnam War and is therefore presumed 
to have been exposed to Agent Orange during service, the 
Board observes that the veteran has not been diagnosed with 
chloracne or any other skin disorder for which a presumption 
based on herbicide exposure is warranted under section 
3.309(e).  

The claim is also denied on a direct basis.  First, there is 
no evidence of a skin disorder in service.  As above, all 
service examinations showed normal skin.  Furthermore, there 
is no record of a skin disorder until January 2005, 
approximately 34 years after service.  Such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  Finally, there is no medical evidence in 
the record that links any current skin disorder to an 
incident of the veteran's active military service.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a skin disorder.  As the evidence 
is not in relative equipoise, the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

With regard to the claim for service connection for a skin 
disorder, the RO provided the appellant pre-adjudication 
notice by letters dated in December 2005, January 2006, and 
March 2006.  Although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such increased-rating notice was not provided in this case.  
Although the appellant received inadequate notice, and that 
error is presumed prejudicial, the record reflects that the 
purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 
Vet. App. at 49.

In a December 2005 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected prostate disorder and erectile dysfunction, the 
evidence must show that these conditions have "gotten 
worse."  The letter also explained that the VA was 
responsible for (1) requesting records from Federal agencies, 
(2) assisting in obtaining private records or evidence 
necessary to support his claim, and (3) providing a medical 
examination if necessary.  The June 2006 rating decision 
explained the criteria for the next higher disability rating 
available for the prostate disorder and erectile dysfunction 
under applicable diagnostic codes.  The November 2006 
statement of the case provided the appellant with the 
applicable regulations relating to disability ratings for his 
service-connected prostate disorder and erectile dysfunction, 
as well as the requirements for an extraschedular rating 
under 38 C.F.R. § 3.321(b).  Thus, based on the record as a 
whole, the Board finds that a reasonable person would have 
understood from the information that VA provided to the 
appellant what was necessary to substantiate his increased 
rating claims, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  See Sanders, 487 F.3d at 891.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board, although he 
declined to do so.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.  

VA need not conduct an examination with respect to the 
service connection claim decided herein because the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim. 38 C.F.R. § 
3.159(c)(4). Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, there is no competent evidence that suggests a 
causal link between the veteran's skin disorder and any 
incident of active duty. Indeed, in view of the 34 year gap 
between the claimed disorder and active duty, relating the 
veteran's current skin disorder to his service would be 
entirely speculative. Therefore, there is no duty to provide 
an examination or a medical opinion. 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); McLendon, supra.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

A disability rating greater than 20 percent for residuals of 
prostate cancer, also claimed as urinary incontinence and 
severe groin pain is denied.  

A compensable disability rating for erectile dysfunction, 
also claimed as impotence, loss of use of sex organ is 
denied.

Service connection for a skin disorder, possibly chloracne, 
is denied.


REMAND

As above, during the June 2006 VA examination the veteran 
reported a history of a cyst on his kidney.  A CT scan of the 
abdomen and pelvis showed focal hypodensity in lower pole, 
left kidney stable, which was reportedly more consistent with 
a cyst.  VA outpatient treatment reports also show treatment 
for a psychiatric disorder.  Specifically, a February 2005 VA 
outpatient treatment report shows an Axis I diagnosis of 
Partner relational problems.  Such evidence is competent 
evidence of current disabilities.  The veteran has contended 
that these disorders are secondary to his service-connected 
prostate and erectile dysfunction disorders.  Specifically, 
in December 2005 correspondence the veteran indicated that he 
can no longer marry or even date the opposite sex.  He also 
contended that he is constantly urinating on himself. 

Also, in his December 2005 application for increased 
compensation based on unemployability the veteran reported 
that he had been working as a deliveryman for a medical 
supply company from 2000 to the present.  In June 2007 
correspondence the veteran wrote that he had been unemployed 
since March 2007 due to his service-connected disabilities.  
Also, during the June 2006 VA examination the veteran 
reported that because of his frequency of urination he cannot 
concentrate on any work.  However, no VA examiner has 
commented on the veteran's ability to work given his service-
connected disabilities.  

Given the above, on remand the veteran should be afforded 
appropriate VA examinations to resolve these matters.  See 
Horowitz v. Brown, 5 Vet. App. 217 (1993).  Medical expertise 
informed by full review of the history and appropriate 
testing and examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for 
appropriate VA examinations to 
determine the current nature and 
likely etiology of his kidney cyst 
and psychiatric disorder and the 
relationship, if any, between those 
conditions and the veteran's service-
connected prostate disorder and 
erectile dysfunction.  The claims 
folder must be made available to the 
examiner for review.  

Based on the examination and review of the 
record, the examiners are requested to 
express an opinion as the following:  

(a) whether it is at least as likely as not 
that any currently diagnosed kidney cyst or 
psychiatric disorder is causally related to 
the veteran's service-connected prostate 
disorder and erectile dysfunction or;

(b) whether it is at least as likely as not 
that any currently diagnosed kidney cyst or 
psychiatric disorder is directly related to 
service?

Complete rationale for any opinion 
expressed should be provided.    

2.  Schedule the veteran for an 
appropriate VA examination to 
determine the impact of his service-
connected disabilities on his 
employability.  The claims folder 
must be made available to the 
examiner for review.  

All pertinent symptomatology and 
findings must be reported in detail.  
Based on the examination and review 
of the record, the examiner must 
provide an opinion as to the effects 
of the veteran's service-connected 
disabilities on his ability to obtain 
and maintain gainful employment.   

3.  After the development requested 
above has been completed to the 
extent possible, readjudicate the 
appellant's claims.  If any benefit 
sought continues to be denied, issue 
a supplemental statement of the case 
(SSOC).  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


